DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2). 

As to claim 1, Son teaches a display apparatus, comprising: 
a display (see at least fig. 2: display 200); 
a housing supporting the display (see at least figs. 1-2 and [0052] and it is well known in the art for a housing to be used to support a display and would be obvious to one skilled in the art for the display device of Son to include a housing); 
a sensor unit disposed on the housing and configured to detect a quantity of entering light (see at least fig. 2: sensor 110 and [0053] “The sensor110 may include various sensors, and may sense a lighting environment of the surrounding of the display device”; [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” — the detected quantity depends on the sensor arrangement); and 
a processor (see at least fig. 2: processor 130) configured to: based on at least one arrangements of sensor(s) and the detected quantity of entering light, identify a location of a light source (see at least figs. 2,5, 8B & 11 and [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” — the detected quantity depends on the sensor arrangement); and 
in response to the identified location of the light source, adjust a quality of an image displayed on the display (see at least figs. 2, 8B & 11 and [0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”). 
Son does not directly teach wherein the sensor unit includes a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display; wherein: the sensor unit comprises a first sensor arranged toward a front direction of the screen of the display, the first set of sensors comprise a second sensor and a third sensor arranged adjacent to both sides of the first sensor in the horizontal direction of the screen of the display and an angle formed by the second sensor with respect to the first sensor and an angle formed by the third sensor with respect to the first sensor are opposite in the horizontal direction, and the second set of sensors comprise a fourth sensor and a fifth sensor arranged adjacent to both sides of the second sensor in the vertical direction of the screen of the display and an angle formed by the fourth sensor with respect to the first sensor and an angle formed by the fifth sensor with respect to the first sensor are opposite in the vertical direction.
Kwong teaches a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display (see at least fig. 2A: note front surface of housing is entire surface shown in fig. 2A including display, keyboard, etc); wherein: the sensor unit comprises a first sensor arranged toward a front direction of the screen of the display, the first set of sensors comprise a second sensor and a third sensor arranged adjacent to both sides of the first sensor in the horizontal direction of the screen of the display and an angle formed by the second sensor with respect to the first sensor and an angle formed by the third sensor with respect to the first sensor are opposite in the horizontal direction (note fig. 2A shows sensors with an angles facing front and to the sides in a horizonal direction), and the second set of sensors comprise a fourth sensor and a fifth sensor arranged adjacent to both sides of the second sensor in the vertical direction of the screen of the display and an angle formed by the fourth sensor with respect to the first sensor and an angle formed by the fifth sensor with respect to the first sensor are opposite in the vertical direction (note fig. 2A shows sensors in the vertical direction facing different angles). Note column 1, line 61 – column 2, line 29 “Some embodiments of the invention may be used in conjunction with various devices and systems, for example, …. a notebook computer, a tablet computer, a server computer, a handheld computer, a handheld device, a Personal Digital Assistant (PDA) device, a handheld PDA device, an on-board device, an off-board device, a hybrid device, a vehicular device, a non-vehicular device, a mobile or portable device, a….  and/or future versions and/or derivatives and/or Long Term Evolution (LTE) of the above standards, units and/or devices which are part of the above networks, one way and/or two-way radio communication systems, cellular radio-telephone communication systems, a cellular telephone, a wireless telephone, a Personal Communication Systems (PCS) device, a PDA device which incorporates a wireless communication device, a mobile or portable Global Positioning System (GPS) device, a device which incorporates a GPS receiver or transceiver or chip, a device which incorporates an RFID element or chip, a Multiple Input Multiple Output (MIMO) transceiver or device, a Single Input Multiple Output (SIMO) transceiver or device, a Multiple Input Single Output (MISO) transceiver or device, a device having one or more internal antennas and/or external antennas, a wired or wireless handheld device (e.g., BlackBerry, Palm Treo), a Wireless Application Protocol (WAP) device, or the like.”. Note column 6 line 56 – column 7 line 10 “In some embodiments, mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along the side surface of the keyboard portion, above or below the display in the display portion, above or below the keyboard in the keyboard portion, included in the keyboard, included in the touchpad or in other suitable locations. Other suitable locations may be used.” Note column 9 lines 37-48 “Functions, operations, components and/or features described herein with reference to one or more embodiments, may be combined with, or may be utilized in combination with, one or more other functions, operations, components and/or features described herein with reference to one or more other embodiments, or vice versa. While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art. It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes”.
It would have been obvious to incorporate sensor locations at different locations/angles as taught by Kwong into the display apparatus of Son because multiple sensors at different locations and angles is well known and commonly used in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Son is found in at least paragraph [0037] “modifications, equivalents and replacements included in the disclosed concept and technical scope of this disclosure may be employed” and support for modifying Kwong is found in at least col. 9 lines 43-46 “While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art.” 

As to claim 14, Son teaches a method of controlling a display apparatus comprising 
a display (see at least fig. 2: display 200), 
a housing supporting the display (see at least figs. 1-2 and [0052] and it is well known in the art for a housing to be used to support a display and would be obvious to one skilled in the art for the display device of Son to include a housing), and 
a sensor unit disposed on the housing, wherein the sensor unit includes a first set of sensors and a second set of sensors arranged (see at least figs. 2, 5, 8B & 11 and [0053], [0055] “lf the sensor 110 includes four sensors, the arrangement form of the sensor110 may be as illustrated FIG. 5”), the method comprising: 
detecting, by each sensor of the first set of sensors, a quantity of entering light entering the respective sensor of the first set of sensors; detecting, by each sensor of the second set of sensors, a quantity of light entering the respective sensor of the second set of sensors (see at least figs. 2,5, 8B & 11 and [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.”); 
based on the arrangement of the first set of sensors and the second set of sensors and the detected quantity of light entering each of the sensors of the first set of sensors and the second set of sensors, identifying a location comprising a horizontal and vertical direction positions of a light source (see at least figs. 2, 5, 6, 8B & 11 and [0053], [0055], [0138] “It has been described that the up/down arrangement of the light source is considered in addition to the left/right arrangement of the light source.” — note up/down and left/right arrangement of light source indicates horizontal and vertical direction positions); and 
adjusting a quality of an image displayed on a display of the display apparatus in response to the identified location of the light source, wherein adjusting the quality of the image includes applying a gradation effect to the image by correcting data of the image based on the identified location of the light source and the detected quantity of light entering each of the sensors of the first set of sensors and the second set of sensors (see at least figs. 2 & 8B and [0141]-[0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if alighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; [0154] “A plurality of light sources (or backlights) in the display device are controlled to have different brightness based on the sensed lighting environment in $1130. For example, the lighting direction may be determined based on the sensed lighting environment, a shadow object for the preset object is displayed at the position corresponding to the determined lighting direction, and the brightness of the light source corresponding to the position of the shadow object among the plurality of light sources may be adjusted according to the sensed lighting environment. ”; [0155] “Meanwhile, if the object tis displayed on the background image, the shadow object for the object may be also displayed considering the lighting direction which is sensed previously. In addition, the size of the displayed shadow object may be changed considering the sensed illumination value or the color temperature.”; [0156] “The displaying method according to an example embodiment detects the surrounding lighting environment and adjusts the brightness of the image displayed on the display device according to the sensed surrounding environment, and thus more realistic transparent effect may be provided to a user. The displaying method illustrated in FIG. 11 may be executed on the display device having the configuration of FIG. 2 or FIG. 3, and on the display device having other configurations.”). 
Son does not directly teach wherein the sensor unit includes a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display. 
Kwong teaches a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display (see at least fig. 2A: note front surface of housing is entire surface shown in fig. 2A including display, keyboard, etc; note sensors with an angles facing front and to the sides in a horizonal direction and note sensors in the vertical direction facing different angles). Note column 1, line 61 – column 2, line 29 “Some embodiments of the invention may be used in conjunction with various devices and systems, for example, …. a notebook computer, a tablet computer, a server computer, a handheld computer, a handheld device, a Personal Digital Assistant (PDA) device, a handheld PDA device, an on-board device, an off-board device, a hybrid device, a vehicular device, a non-vehicular device, a mobile or portable device, a….  and/or future versions and/or derivatives and/or Long Term Evolution (LTE) of the above standards, units and/or devices which are part of the above networks, one way and/or two-way radio communication systems, cellular radio-telephone communication systems, a cellular telephone, a wireless telephone, a Personal Communication Systems (PCS) device, a PDA device which incorporates a wireless communication device, a mobile or portable Global Positioning System (GPS) device, a device which incorporates a GPS receiver or transceiver or chip, a device which incorporates an RFID element or chip, a Multiple Input Multiple Output (MIMO) transceiver or device, a Single Input Multiple Output (SIMO) transceiver or device, a Multiple Input Single Output (MISO) transceiver or device, a device having one or more internal antennas and/or external antennas, a wired or wireless handheld device (e.g., BlackBerry, Palm Treo), a Wireless Application Protocol (WAP) device, or the like.”. Note column 6 line 56 – column 7 line 10 “In some embodiments, mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along the side surface of the keyboard portion, above or below the display in the display portion, above or below the keyboard in the keyboard portion, included in the keyboard, included in the touchpad or in other suitable locations. Other suitable locations may be used.” Note column 9 lines 37-48 “Functions, operations, components and/or features described herein with reference to one or more embodiments, may be combined with, or may be utilized in combination with, one or more other functions, operations, components and/or features described herein with reference to one or more other embodiments, or vice versa. While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art. It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes”.
It would have been obvious to incorporate sensor locations at different locations/angles as taught by Kwong into the display apparatus/method of Son because multiple sensors at different locations and angles is well known and commonly used in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Sonis found in at least paragraph [0037] “modifications, equivalents and replacements included in the disclosed concept and technical scope of this disclosure may be employed” and support for modifying Kwong is found in at least col. 9 lines 43-46 “While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art.” 

As to claim 2, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the first of sensors are provided on a center of a horizontal side of the screen of the display (see Son at least figs. 2, 5, 8 and [0053], [0055] and Kwongat least figs. 2A and 2B, col. 6 lines56-64, and col. 7 lines 17-25 - note these different locations 201, 211 include any suitable arrangement including sensors provided on a center of a horizontal side of the screen of the display as claimed). 

As to claim 3, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the sensors of the first and second set of sensors comprise at least one of an illumination sensor or a color sensor (see at least fig. 2 and [0053] - note an illumination sensor or a color sensor and Kwong at least figs. 2A and 2B, col. 6 lines 56-64 and col. 7 lines 17-25). 

As to claim 6, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is configured to adjust a color of the image based on the location of the light source (see Son at least fig. 8B, 11 and [0053], [0145], [0154] - [0156]). 

As to claim 16, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is further configured to identify the location of the light source by comparing the detected quantity of light entering the first set of sensors and comparing the detected quantity of light entering the second set of sensors (see Son at least [0123]-[0124] “comparing the illumination values of the first sensor 111 and the second sensor 112, or comparing the illumination values of the third sensor 113 and the fourth sensor 114”, “comparing the illumination values of the first sensor111 and the third sensor 113, or comparing the second sensor112 and the fourth sensor 114”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” [0149] “the display device 100 determines the position of a light source based on the sensed illumination value”). 

As to claim 17, the combination of Son and Kwong teach the method of controlling the display apparatus of claim 14 (see above rejection), wherein the identifying the location of the light source comprises identifying the location of the light source by comparing the detected quantity of light entering the first set of sensors and comparing the detected quantity of light entering the second set of sensors (see Son at least [0123]-[0124] “comparing the illumination values of the first sensor 111 and the second sensor 112, or comparing the illumination values of the third sensor 113 and the fourth sensor 114”, “comparing the illumination values of the first sensor111 and the third sensor 113, or comparing the second sensor 112 and the fourth sensor 114”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.” [0149] “the display device 100 determines the position of a light source based on the sensed illumination value”). 

As to claim 18, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the first set of sensors includes a first sensor arranged at a 45 degree angle to the screen of the display, a second sensor arranged at a 90 degree angle to the screen of the display, and a third sensor arranged at a 135 degree angle to the screen of the display. (see Son at least figs. 2,5, 8 and [0053], [0055] and Kwong at least figs. 2A and 2B, col. 6 lines 56-64, and col. 7 lines 17-25 - note these different locations 201, 211 include any suitable arrangement including 45, 90, 135 degrees as claimed — further note this is an obvious choice of design). 

As to claim 19, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is configured so that adjustment of the quality of the image includes applying a gradation effect to the image by correcting data of the image based at least on the identified location of the light source and the detected quantity of light entering each of the sensors of the first set of sensors and the second set of sensors (see Son at least figs. 2, 5, 6, 8B & 11 and [0141]-[0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; [0154] “A plurality of light sources (or backlights) in the display device are controlled to have different brightness based on the sensed lighting environment in $1130. For example, the lighting direction may be determined based on the sensed lighting environment, a shadow object for the preset object is displayed at the position corresponding to the determined lighting direction, and the brightness of the light source corresponding to the position of the shadow object among the plurality of light sources may be adjusted according to the sensed lighting environment.”; [0155] “Meanwhile, if the object is displayed on the background image, the shadow object for the object may be also displayed considering the lighting direction which is sensed previously. In addition, the size of the displayed shadow object may be changed considering the sensed illumination value or the color temperature.”; [0156] “The displaying method according to an example embodiment detects the surrounding lighting environment and adjusts the brightness of the image displayed on the display device according to the sensed surrounding environment, and thus more realistic transparent effect may be provided to a user. The displaying method illustrated in FIG. 11 may be executed on the display device having the configuration of FIG. 2 or FIG. 3, and on the display device having other configurations.”). 

Claims 7-8 are rejected under35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2), further in view of Kim et al. (USPN 2015/0192989 A1). 

As to claim 7, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), wherein the processor is configured to: identify the location of the light source (see Son at least [0141]). 
Son and Kwong do not directly teach a geomagnetic field sensor; wherein the processor is configured to: identify an installation azimuth of the display apparatus using the geomagnetic field sensor. 
Kim ‘989 teaches a geomagnetic field sensor; wherein the processor is configured to: identify an installation azimuth of the display apparatus using the geomagnetic field sensor; and based on the identified installation azimuth, identify the location of the light source (see at least claim 10: a geomagnetic sensorfor acquiring at least one of position information and orientation information corresponding to an electronic device). 
It would have been obvious to incorporate the well known geomagnetic field sensor of Kim ‘989 into the display device of Son and Kwong because geomagnetic sensors are well known for acquiring at least position/orientation information corresponding to an electronic device. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

As to claim 8, the combination of Son, Kwong and Kim ‘989 teach the display apparatus of claim 7 (see above rejection), further comprising: a Wi-Fi communication module comprising circuitry configured to perform Wi-Fi communication, wherein the processor is configured to identify an installation region of the display based on connection information with an access point (AP) in performing of the Wi-Fi communication (see Son at least [0141] and Kim ‘989 at least [0073] - a WiFi module). 

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1) in view of Kwong et al. (USPN 8,379,060 B2), further in view of Kim et al. (USPN 2018/0373395 A1). 

As to claim 9, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection). 
Son and Kwong do not directly teach a second sensor configured to detect at least one of a wavelength or a frequency of the entering light, wherein the processor is configured to: based on at least one of the detected wavelength or the detected frequency of the entering light, identify a type of the light source; and based on the identified type of the light source, adjust the quality of the image. 
Kim ‘395 teaches a second sensor configured to detect at least one of a wavelength or a frequency of the entering light, wherein the processor is configured to: based on at least one of the detected wavelength or the detected frequency of the entering light, identify a type of the light source; and based on the identified type of the light source, adjust the quality of the image (see at least [0023], [0024], [0048], and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”). 
It would have been obvious to incorporate the well known wavelength/frequency light detection of Kim ‘395 into the display device of Son and Kwong because wavelength/frequency light detection is well known in order to accurately identify a brightness of an ambient environment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

As to claim 10, the combination of Son, Kwong and Kim ‘395 teach the display apparatus of claim 9 (see above rejection), wherein the processor is configured to adjust a color of the image based on the type of the light source (see Kim ‘395 at least [0072]). 

As to claim 20, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection), the processor is further configured to: based on the direction of the light source, and intensities of the entering light, perform adjustment of the image by controlling pixels of spontaneous light emitting display elements through correction of original image data to be displayed (see Son at least figs. 2, 5, 6, 8B & 11 and [0141]-[0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; [0154] “A plurality of light sources (or backlights) in the display device are controlled to have different brightness based on the sensed lighting environment in $1130. For example, the lighting direction may be determined based on the sensed lighting environment, a shadow object for the preset object is displayed at the position corresponding to the determined lighting direction, and the brightness of the light source corresponding to the position of the shadow object among the plurality of light sources may be adjusted according to the sensed lighting environment.”; [0155] “Meanwhile, if the object is displayed on the background image, the shadow object for the object may be also displayed considering the lighting direction which is sensed previously. In addition, the size of the displayed shadow object may be changed considering the sensed illumination value or the color temperature.”; [0156] “The displaying method according to an example embodiment detects the surrounding lighting environment and adjusts the brightness of the image displayed on the display device according to the sensed surrounding environment, and thus more realistic transparent effect may be provided to a user. The displaying method illustrated in FIG. 11 may be executed on the display device having the configuration of FIG. 2 or FIG. 3, and on the display device having other configurations.”). 
Son and Kwong do not directly teach wherein the sensors are configured to detect a wavelength or frequency of entering light, and the processor is further configured to: based on the wavelengths or the frequencies of the entering light perform color adjustment of the image by controlling RGB pixels of spontaneous light emitting display elements through correction of original image data to be displayed.
Kim ‘395 teaches wherein the sensors are configured to detect a wavelength or frequency of entering light, and the processor is further configured to: based on the wavelengths or the frequencies of the entering light perform color adjustment of the image by controlling RGB pixels of spontaneous light emitting display elements through correction of original image data to be displayed (see at least fig. 1: sensor 110 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”).
It would have been obvious to incorporate the well known wavelength/frequency light detection of Kim ‘395 into the display device of Son and Kwong because wavelength/frequency light detection is well known in order to accurately identify a brightness of an ambient environment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USPN 2018/0130429 A1), in view of Kwong et al. (USPN 8,379,060 B2), in view of Kim et al. (USPN 2018/0373395 A1), and further in view of Sugiyama et al (USPN 2013/0063471 A1). 

As to claim 11, the combination of Son and Kwong teach the display apparatus of claim 1 (see above rejection). 
Son and Kwong do not directly teach wherein the processor is further configured to: based on at least one of detected wavelength or detected frequency of entering light, identify a type of a light source; and in response to the identified type of the light source, adjust a quality of an image displayed on the display, wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display. 
Kim ‘395 teaches wherein the processor is further configured to: based on at least one of the detected wavelength or the detected frequency of entering light, identify a type of a light source (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”); and in response to the identified type of the light source, adjust a quality of an image displayed on the display (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”). 
It would have been obvious to incorporate the well known wavelength/frequency light detection of Kim ‘395 into the display device of Son and Kwong because wavelength/frequency light detection is well known in order to accurately identify a brightness of an ambient environment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Kim ‘395 does not directly teach wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display. 
Sugiyama teaches wherein adjusting a quality of an image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display (see at least [0019] “An object of the invention is to provide a high luminance display apparatus capable of correcting color shift due to an effect of external light and the like.”; [0021] “a display section having a color filter and a display screen for displaying image information”; [0027] “a control section that causes the spectral characteristic detection section to detect the spectral characteristic of the luminous energy of the irradiation light and the spectral characteristic of the luminous energy of the external light, generates color correction information based on the spectral characteristic of the irradiation light and the spectral characteristic of the external light detected by the spectral characteristic detection section, and supplies the generated color correction information to the color correction section to cause the color correction section to perform color correction of image information to be displayed based on the supplied color correction information.”).
It would have been obvious to incorporate the well known color correction as taught by Sugiyama into the display apparatus of Son, Kwong and Kim ‘395 in order to provide a display apparatus capable of performing color correction according to external light (see Sugiyama at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

As to claim 12, the combination of Son, Kwong, Kim ‘395 and Sugiyama teach the display apparatus of claim 11 (see above rejection), wherein the processor is configured to adjust a color of the image based on the type of the light source (see Kim ‘395 at least [0023] “The detecting the intensity of the light may include individually detecting an infrared light and a light of a predetermined color band, and the displaying method may further include determining a type of a light source in a peripheral area of the display based on a ratio of the sensed infrared ray to the sensed light of the predetermined color band.”; [0024] “The displaying the image may include displaying an image by adjusting a color temperature of the image according to the determined type of the light source.”; [0048] “The sensor 110 may sense a lighting environment of a peripheral area of the display apparatus (e.g., an area in front of a display side of the display apparatus). For example, the sensor 110 may include an optical sensor, and may sense an illuminance, or brightness, of a peripheral area of the display and additionally sense an orientation of a light source, a type of a light source, and the like.”; and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”).

As to claim 13, the combination of Son, Kwong, Kim‘395 and Sugiyamateach the display apparatus of claim 11 (see above rejection), wherein the processor is configured to: based on arrangement the sub sensors, identify a location of the light source; and adjust a color/brightness of the image based on the location of the light source (see Son at least figs. 5, 8B and [0053], [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.”; [0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”; and Sugiyama at least [0019], [0021], [0027]). 

As to claim 15, the combination of Son and Kwong teach the method of claim 14 (see above rejection). 
Son and Kwong do not directly teach detecting at least one of a wavelength or a frequency of entering light; based on at least one of the wavelength or the detected frequency of entering light, identifying a type of a light source; and in response to the identified type of the light source, adjusting a quality of an image displayed on a display of the display apparatus, wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display.
Kim ‘395 teaches detecting at least one of a wavelength or a frequency of entering light (see at least fig. 1: sensor 110 and [0072] “the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green)”); based on at least one of the wavelength or the detected frequency of entering light, identifying a type of a light source (see at least fig. 1 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”); and in response to the identified type of the light source, adjusting a quality of an image displayed on a display of the display apparatus (see at least figs. 1, 2, 11 and [0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”). 
Kim ‘395 does not directly teach wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display. 
Sugiyama teaches wherein adjusting the quality of the image includes correcting image data of the image to obtain a complementary color contrast effect corresponding to a predominant color according to the type of the light source and controlling color filters of the elements of the display (see at least [0019] “An object of the invention is to provide a high luminance display apparatus capable of correcting color shift due to an effect of external light and the like.”; [0021] “a display section having a color filter and a display screen for displaying image information”; [0027] “a control section that causes the spectral characteristic detection section to detect the spectral characteristic of the luminous energy of the irradiation light and the spectral characteristic of the luminous energy of the external light, generates color correction information based on the spectral characteristic of the irradiation light and the spectral characteristic of the external light detected by the spectral characteristic detection section, and supplies the generated color correction information to the color correction section to cause the color correction section to perform color correction of image information to be displayed based on the supplied color correction information.”). 
It would have been obvious to incorporate the well known color correction as taught by Sugiyama into the method of of Kim ‘395 in order to provide a display apparatus capable of performing color correction according to external light (see Sugiyama at least [0001]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 

Applicant argues – 
“For example and without limitation, see the instant specification at Figs. 16-17 and related paragraphs. For example and without limitation, certain example embodiments of this case may identify the location of the light in a situation where the difference in the quantity of light entering each of the sensors of the first set of sensors and the second set of sensors is finely detected while the first set of sensors are arranged adjacent to each other and the second set of sensors are arranged adjacent to each other.
The Office Action acknowledges that Son does not directly teach wherein the sensor unit includes a first set of sensors arranged at different angles in a horizontal direction of a screen of the display and a second set of sensors arranged at different angles in a vertical direction of the screen of the display. The Office Action relies on ambient light sensors 201 and 211 of Kwong as allegedly corresponding to these features.
Kwong discloses sensors provided at different locations of a mobile computer 210 (see Figs. 2A and 2B). As shown in Figs. 2A and 2B, both of the light sensors 201 and 211 are provided on different surface of the mobile computer 210 and are not provided on a front surface of the housing including a screen of the display. At least for these reasons, Kwong fails to disclose “a sensor unit disposed on the housing, wherein the sensor unit includes a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display, and each sensor of the first set of sensors and the second set of sensors is configured to detect a quantity of light entering the respective sensor’ as called for in claim 1.
Furthermore, the cited art also fails to disclose or suggest that “the sensor unit comprises a first sensor arranged toward a front direction of the screen of the display, the first set of sensors comprise a second sensor and a third sensor arranged adjacent to both sides of the first sensor in the horizontal direction of the screen of the display and an angle formed by the second sensor with respect to the first sensor and an angle formed by the third sensor with respect to the first sensor are opposite in the horizontal direction, and the second set of sensors comprise a fourth sensor and a fifth sensor arranged adjacent to both sides of the second sensor in the vertical direction of the screen of the display and an angle formed by the fourth sensor with respect to the first sensor and an angle formed by the fifth sensor with respect to the first sensor are opposite in the vertical direction,” as called for in claim 1.
At least for these reasons, Son and Kwong fail to disclose the combination of features recited in claim 1.
It is respectfully requested that all rejections be withdrawn. All claims are in condition for allowance.”

Examiner disagrees – 
Son teaches identifying a location of a light source and adjusting a quality of an image displayed on the display (see at least figs. 2,5, 8B & 11 and [0055] “If the sensor 110 includes four sensors, the arrangement form of the sensor 110 may be as illustrated FIG. 5”; [0141] “The processor 130 determines a position of a light source based on the illumination value sensed in the two sensors. In the case of FIG. 8B, it is considered that the illumination value of the left sensor may be detected stronger, and thus the processor 130 may determine that the light source is arranged at the left side of the display device 100.”; and [0142] “Accordingly, the processor 130 may control the display 200 so that the area corresponding to the right side of the image has lower brightness value than the left side. For example, if a lighting is at the left side, the wallpaper near the light source would be brighter than the wallpaper far from the light source. In order to reflect this real environment, the processor 130 may control the dimming value of a backlight partially.”). Further note Son paragraphs: [0006] “provides a display device capable of displaying a background image which changes adaptively based on a change of a surrounding environment”; [0156] “The displaying method according to an example embodiment detects the surrounding lighting environment and adjusts the brightness of the image displayed on the display device according to the sensed surrounding environment, and thus more realistic transparent effect may be provided to a user. The displaying method illustrated in FIG. 11 may be executed on the display device having the configuration of FIG. 2 or FIG. 3, and on the display device having other configurations.”; and [0159] “The description of the example embodiments is intended to be illustrative, and not to limit the scope of the claims, and it will be appreciated by those skilled in the art that changes may be made to the various example embodiments without departing from the principles and spirit of the disclosure”.


    PNG
    media_image1.png
    309
    369
    media_image1.png
    Greyscale

Kwong teaches a first set of sensors arranged adjacent to each other on a front surface of the housing including a screen of the display and at different angles in a horizontal direction of the screen of the display and a second set of sensors arranged adjacent to each other on the front surface of the housing and at different angles in a vertical direction of the screen of the display (see at least fig. 2A: note front surface of housing is entire surface shown in fig. 2A including display, keyboard, etc); wherein: the sensor unit comprises a first sensor arranged toward a front direction of the screen of the display, the first set of sensors comprise a second sensor and a third sensor arranged adjacent to both sides of the first sensor in the horizontal direction of the screen of the display and an angle formed by the second sensor with respect to the first sensor and an angle formed by the third sensor with respect to the first sensor are opposite in the horizontal direction (note fig. 2A shows sensors with an angles facing front and to the sides in a horizonal direction), and the second set of sensors comprise a fourth sensor and a fifth sensor arranged adjacent to both sides of the second sensor in the vertical direction of the screen of the display and an angle formed by the fourth sensor with respect to the first sensor and an angle formed by the fifth sensor with respect to the first sensor are opposite in the vertical direction (note fig. 2A shows sensors in the vertical direction facing different angles). Note column 1, line 61 – column 2, line 29 “Some embodiments of the invention may be used in conjunction with various devices and systems, for example, …. a notebook computer, a tablet computer, a server computer, a handheld computer, a handheld device, a Personal Digital Assistant (PDA) device, a handheld PDA device, an on-board device, an off-board device, a hybrid device, a vehicular device, a non-vehicular device, a mobile or portable device, a….  and/or future versions and/or derivatives and/or Long Term Evolution (LTE) of the above standards, units and/or devices which are part of the above networks, one way and/or two-way radio communication systems, cellular radio-telephone communication systems, a cellular telephone, a wireless telephone, a Personal Communication Systems (PCS) device, a PDA device which incorporates a wireless communication device, a mobile or portable Global Positioning System (GPS) device, a device which incorporates a GPS receiver or transceiver or chip, a device which incorporates an RFID element or chip, a Multiple Input Multiple Output (MIMO) transceiver or device, a Single Input Multiple Output (SIMO) transceiver or device, a Multiple Input Single Output (MISO) transceiver or device, a device having one or more internal antennas and/or external antennas, a wired or wireless handheld device (e.g., BlackBerry, Palm Treo), a Wireless Application Protocol (WAP) device, or the like.”. Note column 6 line 56 – column 7 line 10 “In some embodiments, mobile computer 200 may include multiple locations 201 suitable for including sensors for measuring ambient light, for example, AL sensors 133 of system 100. Locations 201 may be located, for example, along the side surface of the keyboard portion, above or below the display in the display portion, above or below the keyboard in the keyboard portion, included in the keyboard, included in the touchpad or in other suitable locations. Other suitable locations may be used.” Note column 9 lines 37-48 “Functions, operations, components and/or features described herein with reference to one or more embodiments, may be combined with, or may be utilized in combination with, one or more other functions, operations, components and/or features described herein with reference to one or more other embodiments, or vice versa. While certain features of the invention have been illustrated and described herein, many modifications, substitutions, changes, and equivalents may occur to those skilled in the art. It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes.”.

Additionally, Kim teaches a display capable of accurately identifying a brightness of an ambient environment by compensating for an optical loss of a sensor according to a disposition environment of the display apparatus and sensors arranged at different angles and locations.
See Kim ‘395 paragraphs:
[0002] “Apparatuses and methods consistent with example embodiments relate to a display apparatus and a displaying method thereof, and more particularly, to a display apparatus capable of accurately identifying a brightness of an ambient environment by compensating for an optical loss of a sensor according to a disposition environment of the display apparatus, and a displaying method thereof.”
[0052] “In addition, when the sensor 110 is configured as a plurality of sensors, the sensor 110 may include a plurality of sensors 111 and 113 which are disposed in different directions. In this regard, a first sensor 111 may be an illuminance sensor or color sensor which detects an intensity of light incident from an area in front of the display. In addition, a second sensor 113 may be a color sensor, CCD sensor, CMOS sensor and the like for detecting a color of light incident from the bottom surface below the display apparatus.”
[0054] “An example in which only two sensors 111 and 113 are used is described above. However, it is possible that three or more sensors are used. In addition, the types of sensors described above are merely examples, and it is possible to use features other than the sensor mentioned above so long as it can sense illuminance or color.”
[0058] “The sensors mentioned above may be embedded in a frame of the display apparatus so that they are not affected by the influence of light emitted from the display 120. For example, the sensors may be disposed as being embedded in a bottom end of the front surface, and may be disposed on a rear surface of the display apparatus 100. An example of a case where sensors are disposed on a rear surface of the display apparatus 100 will be described below with reference to FIGS. 3A and 3B.”
[0072] “In addition, the processor 130 may determine a type of peripheral light sources of the display apparatus 100 based on a value measured by the sensor 110, and may adjust a color temperature of an image based on the determined light source type. For example, in a case in which the sensor 110 individually detects infrared light or light of a predetermined color band (e.g., green), the processor 130 may determine a type of peripheral light source of the display apparatus based on a ratio of the sensed infrared light to the sensed predetermined color band.”
[0073] “In addition, the processor 130 may perform image processing with respect to an image based on the sensed lighting environment (i.e., a direction and brightness of lighting). For example, the processor 130 may perform image processing that converts a color temperature of an image based on a color temperature sensed by the sensor 110.”
[0079] “As described above, the display apparatus 100 according to the present example embodiment may identify a color of the floor above which the display apparatus is positioned, and correct the sensed light intensity by using the identified color so that brightness of a peripheral area of the display apparatus may be more accurately measured. By using the accurately measured light intensity, the display apparatus 100 can adjust the luminance control to more precisely correspond the actual sensed light intensity.”
[0104] “As described above, the display apparatus 100 according to the present example embodiment may identify a color of the floor on which the display apparatus is positioned, and correct the sensed light intensity by using the identified color so that brightness of a peripheral area of the display apparatus may be more accurately measured. By using the accurately measured light intensity, the display apparatus 100 can adjust the luminance control to more precisely correspond to the sensed actual light intensity.”
[0107] “Referring to FIG. 3A, a sensor 110 is disposed at the lower end of the display apparatus when viewed from the front side of the display apparatus 100. For example, the sensor 110 may be partially exposed in the lower end direction. In this regard, the front side (display side) refers to a surface on which an image is displayed by the display apparatus 100, and a rear side is a side opposite to the surface displaying an image.”
[0108] “The sensor 110 may be configured as a substrate area 114 in which a plurality of sensors are disposed and a reflection member 115.”
[0109] “A plurality of sensors 111 and 113 are disposed in the substrate area 114. Specific disposition form of the plurality of sensors 111 and 113 are explained in detail below with reference to FIGS. 4 and 5.”
[0115] “In addition, although FIGS. 3A and 3B illustrate and describe the case in which the sensor 110 is disposed at a lower end of the display apparatus, in example embodiments, the sensor 110 may be disposed at an upper end or left/right sides of the display apparatus. For example, in a case in which the sensor 110 is disposed at an upper end of the display apparatus, the sensor 110 may correct a sensed light intensity based on a ceiling color above the upper end of the display apparatus 100. In addition, in a case in which the sensor 110 is disposed on a side of the display apparatus, the sensor 110 may correct the sensed light intensity based on a wall color on the side of the display apparatus 100.”
[0116] “FIGS. 4 and 5 are diagrams illustrating a disposition structure of a case in which a sensor 110 is configured using two sensors.”
[0117] “Referring to FIGS. 4 and 5, a sensor 110 may include a first sensor 111, a second sensor 113, and a reflection member 115.”
[0118] “The first sensor 111 is disposed on the rear side of the display apparatus 100 and is disposed in a direction facing the bottom surface below the display apparatus 100. The first sensor 111 may be an illuminance sensor or a color sensor.”
[0119] “The second sensor 113 is disposed to be adjacent to the first sensor 111 on the rear side of the display apparatus 100 and is disposed in a direction facing the bottom surface below the display apparatus 100. The second sensor 113 may be a color sensor, a CCD sensor, a CMOS sensor, and the like.”
[0121] “Although FIGS. 4 and 5 illustrate and describe the case in which two sensors are disposed on the rear side of the display apparatus 100, in example embodiments, both sensors may be disposed at a lower end portion of the front side of the display apparatus 100. In example embodiments, the first sensor may be disposed on the front of the display 100, and the second sensor may be disposed on the rear side of the display apparatus 100.”
[0122] “Although FIGS. 4 and 5 illustrate and describe the case in which only two sensors are used, in example embodiments, three or more sensors may be used.”
[0155] “As described above, the display method according to the present example embodiment may identify a color of the floor on which the display apparatus 100 is positioned, and correct the sensed light intensity by using the identified color so that brightness of a peripheral area of the display apparatus may be more accurately measured. By using the accurately measured light intensity, the display apparatus 100 can adjust the luminance control to more precisely correspond to the sensed actual light intensity. The method of controlling a display apparatus of FIG. 11 may be performed, for example, in a display apparatus having the configuration of FIG. 1 or FIG. 2, and may also be performed in a display apparatus having other configurations.”
[0158] “The foregoing example embodiments and advantages are merely examples and are not to be construed as limiting the example embodiments. The present teaching can be readily applied to other types of apparatuses. Also, the description of the example embodiments is intended to be illustrative, and not to limit the scope of the claims, and many alternatives, modifications, and variations will be apparent to those skilled in the art.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        7/27/22

	/AMARE MENGISTU/             Supervisory Patent Examiner, Art Unit 2623